Citation Nr: 1326609	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as related to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as related to exposure to herbicides.

3.  Entitlement to service connection for a skin disorder (claimed as body rash) other than melanoma of the face and back, to include as related to exposure to herbicides.

4.  Entitlement to service connection for melanoma of the face and back, to include as related to exposure to herbicides.

5.  Entitlement to service connection for residuals of shrapnel wound to head.

6.  Entitlement to service connection for residuals of shrapnel wound under left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1961 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a May 2010 rating decision, the RO in relevant part denied service connection for a prostate disorder, hypertension, a skin disorder (claimed as body rash) and posttraumatic stress disorder (PTSD) and deferred a decision on service connection for depression.  In a June 2010 rating decision, the RO denied service connection for depression.  The Veteran disagreed with the denial of service connection for these conditions and perfected appeals in July 2010 and October 2010.  By rating decision issued in October 2011, however, the RO granted service connection for PTSD with depression evaluated as 50 percent disabling effective August 6, 2009.  Consequently, the RO granted the full benefit sought on appeal for the Veteran's claims for service connection for PTSD and depression and there is no further issue for the Board to adjudicate as to those claims.

In addition, in a September 2011 rating decision, the RO denied service connection for melanoma of the face and back and residuals of shrapnel wounds to the head and under the left eye.  The Veteran timely disagreed and perfected an appeal as to those issues in July 2012.

The Board notes that the Veteran requested hearings before both a Decision Review Officer at the RO and a member of the Board.  He, however, cancelled both hearings.  Thus, the Board finds that VA's duty to provide the Veteran with an opportunity for a hearing on his appeal has been met and no further effort need be taken to that end.

In statements submitted in October 2012 and January 2013, the Veteran raised claims for service connection for a bladder disorder, secondary to his prostate disorder, and bilateral feet/legs disorder, secondary to his service-connected diabetes mellitus, type II.  The Board notes that these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Issues 3 through 6 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has benign prostatic hypertrophy that was not present during service, is not related to his military service, and is not a disorder which VA has determined is associated with herbicide exposure.

2.  The Veteran has hypertension was not present until many years after service, is not related to his military service, and is not a disorder which VA has determined is associated with herbicide exposure.



CONCLUSIONS OF LAW

1.  A prostate disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in October 2009, prior to the initial AOJ decision on his claims.  The Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA did not obtain a medical examination in relation to the claims for service connection and VA was not obligated to provide an examination because there is no evidence to suggest that the Veteran's diagnosed disorders are the result of any event, injury or disease incurred in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

The Veteran has claimed that his prostate disorder and hypertension are related to exposure to Agent Orange while serving in Vietnam.  

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the period of January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97. 

In the present case, the Veteran's service records demonstrate that he served in the Republic of Vietnam from February 1967 to February 1968.  Consequently, the Board finds that he shall be presumed to have been exposed to herbicides during such service.  However, in order for presumptive service connection to be warranted based upon such exposure, the condition that the Veteran seeks service connection for must be recognized by VA as an herbicide-related disease.

Diseases recognized by VA as associated with herbicide exposure include:  AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) Note 1; 75 Fed. Reg. 53,202 (August 31, 2010).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  Id.  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 77 Fed. Reg. 47,924 (August 10, 2012).

In the present case, the medical evidence establishes that the Veteran is diagnosed to have benign prostatic hypertrophy and hypertension.  The Board notes that neither benign prostatic hypertrophy nor hypertension is among the enumerated diseases listed in 38 C.F.R. § 3.309(e) that VA has recognized are diseases related to exposure to herbicides.  In fact, VA has specifically found that service connection is not warranted for hypertension based on exposure to herbicides.  See Notice, 77 Fed. Reg. 47,924 (August 10, 2012).

The Board notes that the Veteran has not submitted any further evidence except his own statements to support his claims that his benign prostatic hypertrophy and hypertension are related to his exposure to herbicides while in the Republic of Vietnam.  Unfortunately, the Veteran's statements are not competent evidence of a medical etiology between his benign prostatic hypertrophy and hypertension and his presumed exposure to herbicides while serving in the Republic of Vietnam because such requires medical expertise that the Veteran, as a layperson, does not have.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his benign prostatic hypertrophy or hypertension and his presumed exposure to herbicides while in service.

Consequently, the Board finds that the preponderance of the evidence is against finding that presumptive service connection based on exposure to herbicides for benign prostatic hypertrophy and hypertension is warranted.  The Board must, however, also consider whether the evidence warrants service connection under any other theory of entitlement.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker at 1334.

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. at 1335-36.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id. at 1336-39. 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

 Benign Prostatic Hypertrophy

Initially the Board notes that presumptive service connection on the basis of a chronic disease manifesting to a compensable degree within one year of discharge from service pursuant to 38 C.F.R. § 3.307(a)(3) is not warranted because benign prostatic hypertrophy is not an enumerated chronic disease listed in § 3.309(a).  Furthermore, as benign prostatic hypertrophy is not a chronic disease listed in § 3.309(a), the Board finds that service connection based upon chronicity or continuity of symptomatology under the provisions in § 3.303(b) is also not warranted.  See Walker, supra.

As for direct service connection, the Board finds that the preponderance of the evidence is against finding that the Veteran's benign prostatic hypertrophy is directly related to his military service.  The service treatment records are silent for any complaints of, treatment for or diagnosis of benign prostatic hypertrophy.  Although they do indicate the Veteran had one episode of nonspecific urethritis in June 1965 and one episode of gonorrhea in July 1967, there is no evidence of any chronic prostate disorder in service.  The Veteran's separation examination notes the episode of gonorrhea in 1967 and indicates "no comp, no seq." meaning the Veteran had no complications and no subsequent problems.  Furthermore, no abnormality of the prostate was noted on examination.  Hence, the Board finds that the evidence fails to demonstrate that there was an event, injury or disease incurred in service resulting in benign prostatic hypertrophy at that time.

Furthermore, the earliest post-service evidence of record demonstrating the presence of benign prostatic hypertrophy is private medical records from March 2007.  These records show that the Veteran was seen for complaints of nocturia, with some post voiding dribbling.  He reported a history of elevated prostate-specific antigen (PSA) with biopsy of the prostate five years before that was normal.  On follow up a couple of weeks later, the Veteran's PSA was elevated to 8.37.  Transrectal ultrasound of the prostate gland revealed a 50-gram gland with several abnormal areas.  Transrectal guided biopsies were obtained.  Histology Diagnostic Report dated March 30, 2007, demonstrates that the biopsies were negative for evidence of malignancy but that some specimens showed focal glandular atrophy.  According to the physician's follow up note dated April 2, 2007, the assessment was benign prostatic hypertrophy.  

VA treatment records show the Veteran underwent Urology consultation in June 2010 having been referred for an elevated PSA.  The assessment was benign prostatic hypertrophy with an enlarged prostate reported on noncontrasted CT scan conducted in October 2009.  

Based upon the post-service treatment records, the Board finds that the earliest onset of the Veteran's benign prostatic hypertrophy is demonstrated to have been around 2002, over 30 years after the Veteran's discharge from active military service.  The absence of evidence of benign prostatic hypertrophy in the service treatment records or of persistent symptoms at separation, along with the first evidence being many years later, constitutes negative evidence tending to disprove that the Veteran's benign prostatic hypertrophy is related to his service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  The Veteran has not submitted evidence to the contrary.  Consequently, the Board finds that service connection on a direct basis has not been established.

In conclusion, the Board finds that service connection for benign prostatic hypertrophy is not warranted because the preponderance of the evidence is against finding that it either had its onset in service or is otherwise related to any event, injury or disease incurred in service, or that it may be presumed to be related to service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

 Hypertension 

Initially, the Board notes that VA regulation defines hypertension as a pattern of sustained elevated blood pressure readings, shown on different days, of diastolic pressure of predominately 90 or more, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or more with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1.  

Service treatment records are silent for any complaints of, treatment for or diagnosis of hypertension in service.  In fact, the available blood pressure readings show the Veteran's systolic pressure was no higher than 124 and his diastolic pressure was no higher than 76.  Since the Veteran's blood pressure readings during his military service remained within normal limits, in that all diastolic pressures were less than 90 and all systolic pressures were less than 160, it cannot be said that he had a pattern of sustained elevated blood pressure readings, as required for diagnosis of hypertension, in service.

The earliest post-service medical evidence of record showing a diagnosis of hypertension is the private treatment records from March 2007 for the Veteran's prostate disorder, which show the Veteran was on blood pressure medication.  In April 2009, the Veteran underwent a VA Agent Orange examination at which he reported the onset of his hypertension was in 1989.  In contrast, private hospital records from 1998 show no history of hypertension reported or any medications being taken for hypertension and his blood pressure was 140/78.  In addition, a March 2009 VA Primary Care note shows the Veteran reported a 10 to 12 year history of hypertension, which would have placed the onset of his hypertension between 1997 and 1999.  

Initially the Board finds that presumptive service connection on the basis of a chronic disease manifesting to a compensable degree within one year after discharge from service pursuant to 38 C.F.R. § 3.307(a)(3) is not warranted because the evidence fails to demonstrate that the Veteran's hypertension manifested within one year after the Veteran was discharged in October 1969.  The objective medical evidence appears to demonstrate it did not manifest until after 1998, although the Veteran has stated at least once that its onset was in 1989.  Even if the Board were to take the date of onset to be the earliest reported date of 1989, that is still 20 years after his discharge from service.  Thus, presumptive service connection under §§ 3.307(a)(3) and 3.309(a) are not established.

Furthermore, the Board finds that the evidence fails to demonstrate that the Veteran's hypertension was chronic in service or that there has been a continuity of symptomatology since service.  As previously discussed, the service treatment records are silent for a diagnosis of hypertension in service.  Furthermore, the Veteran's own report as seen in the medical treatment records of the onset of his hypertension places it approximately 20 years or more after his discharge from service, which clearly does not demonstrate a continuity of symptomatology since service.  Consequently, the Board finds that service connection under § 3.303(b) is also not warranted.

Finally, the Board finds that the evidence fails to demonstrate that there is a nexus relationship between the Veteran's current hypertension and his military service.  Based upon the evidence, the Board finds that there is no evidence of an onset of hypertension in service and the earliest possible onset of the Veteran's hypertension was around 1989, approximately 20 years after the Veteran's discharge from active military service.  The absence of evidence of hypertension in the service treatment records or of persistent symptoms at separation, along with the first evidence being many years later, constitutes negative evidence tending to disprove that the Veteran's hypertension is related to his service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  The Veteran has not submitted evidence to the contrary.  Consequently, the Board finds that service connection on a direct basis has not been established.


In conclusion, the Board finds that service connection for hypertension is not warranted because the preponderance of the evidence is against finding that it either had its onset in service or is otherwise related to any event, injury or disease incurred in service, or that it may be presumed to be related to service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a prostate disorder, to include as related to exposure to herbicides, is denied.

Entitlement to service connection for hypertension, to include as related to exposure to herbicides, is denied.


REMAND

Unfortunately, the Board finds that the Veteran's remaining claims for service connection for skin disorders including a body rash, melanoma, and residuals of shrapnel wounds to the head and under the left eye must be remanded to further assist the Veteran in developing these claims.  Specifically, the Board notes that the Veteran has not been afforded VA examination on these claims and finds that such is necessary in order to fully comply with VA's duty to assist.

With regard to the claimed condition of body rash, the Board notes that the RO has characterized this skin disorder as atypical melanocytic lesions.  After a review of the medical evidence of record, however, the Board finds that atypical melanocytic lesion is the diagnosis provided by the April 2010 biopsy of the Veteran's malignant melanoma on his back, which is already contemplated in the claim for service connection for melanoma on the back and face.  At the time the Veteran filed his original claim in September 2009, this had yet to be diagnosed.  Thus, the Board finds that the Veteran's claimed condition for body rash must relate to something other than the melanoma on his back.  

In looking at the records, the Board notes that, in March 2009, the Veteran complained to his VA primary care physician of having a nonhealing lesion on his lower abdomen for the past year.  On physical examination, it was noted he had a 1.5 cm x 0.5 cm ulcerative lesion with raised waxy border; however, no assessment was listed.  In April 2009, at a VA Agent Orange examination, the Veteran reported having, in addition to the history of malignant skin cancer, the recurrent appearance of maculopapular tiny rashes in his skin which would at times be somewhat flaky and scaly and itchy for the past 20 years.  He further reported that, after the appearance of these few lesions, which were averaging about 1/2 cm in diameter with at times repeated scratching, he would develop some whitish discoloration which would be permanent.  He noted having a few of these on his trunk and extremities at that time.  Examination of the skin showed no lesions except those described by the Veteran with tiny 1/3 cm circumscribed, hyperpigmented areas on the forearm, arm and abdomen.  They were very few and far between.  The assessment was suspected mild psoriasis.  

In April 2010, the Veteran underwent a VA Dermatology consultation for "multiple skin lesions."  A waist up examination showed that the left medial aspect of the arm had a large pedunculated fleshy papule and the left side of his upper back had a 1 cm variegated macule with irregular border.  The assessment was acrochordon irritated and nevus versus malignant melanoma versus lentigo.   A punch biopsy was performed of the lesion on the upper back and a snip excision was performed to remove the acrochordon (which presumably was the lesion on the left medial aspect of the arm).  The pathology report of the punch biopsy taken of the left lesion on the left upper back indicated a diagnosis of atypical melanocytic lesion, peripheral margins positive.  In June 2010, the Veteran underwent excision of this lesion on his left upper back and the post surgical diagnosis was superficial spreading melanoma and melanoma in situ.  

Dermatology follow up in November 2010 was negative for lesions on a full body scan; however, the Veteran was assesses to have tan stuck on lesions and red papules on his trunk; a 6 cm round, erythematous, macular itchy area on his right lower leg (which he stated he has had for 20 years); and a 1 cm pink, dry, scaly patch on his left thigh.  The assessments for these conditions included xerotic dermatitis, seborrheic keratoses, and angiomas.  A February 2011 follow up with the Plastic Surgery Clinic (who performed the June 2010 excision) shows no evidence of recurrent lesions.  However, at a July 2011 VA primary care visit, he reported recently having had a melanoma removed by a private physician.  Examination of the skin was notable for a large surgical scar on his back but no other suspicious lesions were seen.

Although the Veteran initially claimed that his body rash and melanoma are the result of exposure to Agent Orange during his service in Vietnam, the Board notes that none of these conditions as diagnosed have been recognized by VA as presumptive herbicide-related diseases as set forth in § 3.309(e).  In fact, the Board has specifically found that skin cancers, especially melanoma and basal cell carcinoma (which a 1996 pathology report shows was removed from the Veteran's left inner cheek), are not entitled to presumptive service connection.  Furthermore, the Veteran has submitted no medical or scientific evidence to suggest that such conditions are directly related to his presumed exposure to herbicides while serving in the Republic of Vietnam.  Consequently, the examiner need not address that theory of entitlement.  

Rather, the Board notes that the Veteran claimed in the September 2011 Notice of Disagreement that his melanoma is due to doing his daily duties on active duty outside most of each day and the sun and hot weather ate away at his skin.  Consequently, the Board finds that the Veteran has raised an argument of a direct connection between his melanoma and service while in Vietnam in that he argues that it is due to exposure to sun and hot weather.  The Board notes that the Veteran was attached to a civil engineering squadron while stationed in Vietnam and service records indicate that, during that time, he was a heavy equipment operator in addition to taking on the duty of being in charge of masonry personnel for a construction project at Binh Thuy Air Base.  Consequently, the Board finds that sun and hot weather exposure on almost a daily basis would be consistent with the type, place and circumstances of the Veteran's service in Vietnam.  Thus, a medical opinion is needed to determine whether the Veteran's melanoma of the back and face is related to such sun and heat exposure.

As for his claimed body rash, examination is necessary to determine what exactly the nature of such rash is and whether it also is related to the Veteran's service in the Republic of Vietnam.

As for the shrapnel wounds to the head and face, the Veteran has stated that he did not seek medical attention for these wounds but removed the shrapnel himself.  (See September 2011 Notice of Disagreement.)  The Board notes that the Veteran is competent to testify that he received such injuries and that he self-treated them.  The Board finds such statements warrant an examination to determine what, if any, residuals there are due to the claimed shrapnel wounds.

Accordingly, the case is REMANDED for the following action:

1.  After all additional available evidence has been obtained, schedule the Veteran for a VA skin/scar examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

After reviewing the claims file and examining the Veteran, the examiner should identify each skin disorder the Veteran has had since filing his claim in September 2009, to possibly include melanoma, acrochordon, psoriasis, xerotic dermatitis, seborrheic keratosis, and angiomas.  The examiner should also identify any residuals, including scars, from the claimed shrapnel wounds to the head and under the left eye.

Thereafter, please render an opinion as to whether each identified skin disorder, including the scars, is at least as likely as not (i.e., at least a 50 percent probability) related to service.  With regard to the skin disorders other than any scars, the examiner should address whether they are due to exposure to sun and/or hot and humid weather during the Veteran's period of service from February 1967 to February 1968 in the Republic of Vietnam.  As for the scars, the examiner should address whether any scars identified on the head or under the left eye are consistent with injuries caused by shrapnel wounds.  In rendering an opinion, the examiner must address the Veteran's statements, if any, as to an onset in service and/or a continuity of symptoms since service.  

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


